                      Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 1 of 46
1/22/2021                                                                      Case Summary



                                          2020-LM-004099 : Sunil Jain vs. Sequium Asset Solutions LLC, et al.
                                                             DISTRICT COURTS - Wyandotte County District Court



 Case Number 2020-LM-004099                                                            Plaintiff       Sunil Jain
   Case Type     Other Tort                                                           Defendant        Sequium Asset Solutions LLC et al
    Opened                                                                              Judge          Courtney H Mikesic - Division CMIKESIC
     Status      Active
   Show/Hide Participants

              File Date                                                                 Case History
 12-02-2020                   Petition PLE: Petition
 12-10-2020                   Summons Charter PLE: Summons
 12-10-2020                   Summons Sequium PLE: Summons
 01-20-2021                   Return of Service Sequium Asset Solutions LLC RET: Return of Service
 01-20-2021                   Return of Service Charter Communications Inc. RET: Return of Service
 01-21-2021                   Entry of Appearance INF: Entry of Appearance




                                                                                                                                  Exhibit 2

https://districtfiler.kscourts.org/notify/cmsFullHistory.html?pageAction=QueryCmsFullHist&notifierCaseInfoId=2118148&caseNumber=2020-LM-004099…   1/1
  Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 2 of 46
                                           ELECTRONICALLY FILED
                                                2020 Dec 02 PM 1:37
                                 CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                           CASE NUMBER: 2020-LM-004099

             In the District Court of Wyandotte County, Kansas
                           Limited Actions Division


 SUNIL JAIN,

                              Plaintiff,

                                              Case Number: ______________
 vs.

 SEQUIUM ASSET SOLUTIONS, LLC
 AND CHARTER COMMUNICATIONS,
 INC.

                               Defendants.

                                   PETITION

       COMES NOW Plaintiff, by and through counsel, and for Plaintiff’s causes

of action against Defendants Sequium Asset Solutions, LLC and Charter

Communications, Inc. states as follows:

       1.    Plaintiff is a resident of Kansas.

       2.    Defendant Sequium Asset Solutions, LLC is a Georgia Limited

Liability Company.

       3.    At all times relevant hereto, Defendant Sequium Asset Solutions, LLC

was and is engaged in the business of collecting consumer debts in Kansas.

       4.    Defendant Charter Communications, Inc. is a Delaware Corporation.

       5.    At all times relevant hereto, Defendant Charter Communications, Inc.

was and is engaged in the business of providing cable and cell services in Kansas.




                                                                             Exhibit 2
  Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 3 of 46




      6.     The Court has concurrent jurisdiction over the Fair Debt Collection

Practices Act pursuant to 15 USC §1692k(d).

      7.     In January 2020, Plaintiff subscribed to an internet service provided

by Defendant Charter Communications, Inc. for a 10-day trial period and cancelled

within the 10-day period.

      8.     Plaintiff was informed by Defendant Charter Communications, Inc.

that the fees were waived because Defendant Charter Communications, Inc. also

had a 30-day guarantee.

      9.     Subsequent to the cancelling within the ten day period, Defendant

Charter Communications, Inc. sent the account to a debt collector, Defendant

Sequium, alleging that the debt was owed and past due in the amount of $80.00.

      10.    Upon      receiving     the       account   from    Defendant   Charter

Communications, Inc., Defendant Sequium attempted to collect the debt that was

not owed by falsely reporting a collection to Equifax, Experian, and Trans Union.

      11.    The adverse account appeared on Plaintiff’s credit reports from

Equifax, Experian, and Trans Union.

      12.    In    January   2020,      Plaintiff    contacted   Defendant   Charter

Communications, Inc. to complain about the bad credit reporting.

      13.    In that conversation in January, 2020, Defendant Charter

Communications, Inc. told Plaintiff that Defendant Charter Communications, Inc.’s

records indicated a balance of $0.00.




                                                                              Exhibit 2
                                           2
  Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 4 of 46




       14.    Lenders of Plaintiff who accessed Plaintiff’s credit reports during this

time period were falsely told that Plaintiff did not pay his debts.



                              COUNT I
                FAIR DEBT COLLECTION PRACTICES ACT

       COMES NOW Plaintiff Sunil Jain, and as for Count I against Defendant

Sequim Asset Solutions, LLC, states and alleges as follows:

       15.    Plaintiff incorporates herein the preceding paragraphs as though fully

set forth hereunder.

       16.    This is an action for damages brought by an individual consumer for

Defendant Sequium Asset Solutions, LLC’s violations of the Fair Debt Collection

Practices Act, 15 U.S.C. §1692, et seq. (hereinafter FDCPA), which prohibits debt

collectors from engaging in abusive, deceptive, and unfair practices.

       17.    Plaintiff is a consumer as defined by 15 USC §1692a(3) of the

FDCPA.

       18.    The principal purpose of Defendant Sequium Asset Solutions, LLC is

the collection of consumer debts using the mails and telephone, and Defendant

Sequium Asset Solutions, LLC regularly attempts to collect debts alleged to be due

another.

       19.    Defendant Sequium Asset Solutions, LLC is a debt collector as

defined by 15 USC §1692a(3) who uses any instrumentality of interstate commerce

or the mails in any business, the principal purpose of which is the collection of any


                                                                               Exhibit 2
                                          3
  Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 5 of 46




debts, or who regularly collects or attempts to collect, directly or indirectly, debts

owed or due or asserted to be owed or due another or by taking of assignment of a

debt already declared to be in default by the originating creditor.

       20.    The Defendant Sequium Asset Solutions, LLC was attempting to

collect a consumer debt as defined by 15 USC §1692a(5) as an obligation or alleged

obligation of a consumer to pay money arising out of a transaction in which the

money, property, insurance or services which are the subject of the transaction are

primarily for personal, family, or household purposes, whether or not such

obligation has been reduced to judgment.

       21.    The standard in determining whether the Defendant Sequium Asset

Solutions, LLC violated the FDCPA is the least sophisticated consumer standard.

Claims should be viewed from the perspective of a consumer whose circumstances

make him relatively more susceptible to harassment, oppression or abuse.

Schweizer v. Trans Union Corp., 136 F.3d 233, 237 (2nd Cir. 1998); Swanson v.

Southern Oregon Credit Service, 869 F.2d 1222, 1225-27 (9th Cir. 1988); Jeter v.

Credit Bureau, Inc., 760 F.2d 1168, 1172 -75 (11th Cir. 1985); Graziano v.

Harrison, 950 F.2d 107, 111 (3d Cir. 1991).

       22.    In 2019, Plaintiff subscribed to a trial internet service that Defendant

Sequium Asset Solutions, LLC Charter Communications was offering.

       23.    Plaintiff timely cancelled the service prior to the expiration of the trial

period and his account with Charter Communications had a $0.00 balance.




                                                                                  Exhibit 2
                                           4
  Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 6 of 46




       24.    Despite having a zero balance, Defendant Charter Communications

hired Defendant Sequium Asset Solutions, LLC to collect a balance from Plaintiff

of $80.00.

       25.    In its efforts to collect the $80.00 on December 30, 2019, Defendant

Sequium Asset Solutions, LLC reported incorrect averse credit information to

Equifax, Experian and Trans Union regarding an account supposedly owed to

Charter Communications.

       26.    This adverse credit information was false because the account had a

$0.00 balance.

       17.    This was the only adverse reporting on Plaintiff’s Equifax, Experian

and Trans Union credit report.

       18.    As a result of Defendant Sequium Asset Solutions, LLC Sequium

Asset Solutions, LLC and Charter Communications, Inc. reporting this adverse

credit information was published by Equifax, Experian and Trans Union to

Plaintiff’s existing and potential creditors.

       19.    15 U.S.C. § 1692e entitled false or misleading representations states

that a debt collector may not use any false, deceptive, or misleading representation

or means in connection with the collection of any debt. Without limiting the general

application of the foregoing, the following conduct is a violation of this section: The

false representation of the character, amount, or legal status of any debt (15 U.S.C.

§ 1692e(2)(A)); and the threat to take any action that cannot legally be taken or that

is not intended to be taken (15 U.S.C. § 1692e(5)); and the use of any false

                                                                                Exhibit 2
                                           5
  Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 7 of 46




representation or deceptive means to collect or attempt to collect any debt or to

obtain information concerning a consumer (15 U.S.C. § 1692e(10)).

        20.   5 U.S.C. § 1692f entitled unfair practices states that a debt collector

may not use unfair or unconscionable means to collect or attempt to collect any debt.

        21.   Without limiting the general application of the foregoing, the

following conduct is a violation of this section: the collection of any amount

(including any interest, fee, charge, or expense incidental to the principal obligation)

unless such amount is expressly authorized by the agreement creating the debt or

permitted by law (15 U.S.C. § 1692f(1)).

        22.   The above-described acts are misleading to the least sophisticated

consumer

        23.   Defendant Sequium Asset Solutions, LLC’s acts, as described above,

were done intentionally with the purpose of coercing Plaintiff to pay the alleged

debt.

        24.   As a result of the above violations of the stated Act, the Defendant

Sequium Asset Solutions, LLC is liable to the Plaintiff for actual damages; statutory

damages up to $1,000.00 pursuant to 15 U.S.C. §1692k; costs and reasonable

attorney’s fees pursuant to 15 U.S.C. §1692k.

        WHEREFORE, Plaintiff respectfully prays that judgment be entered against

the Defendant Sequium Asset Solutions, LLC for actual damages; statutory

damages pursuant to 15 U.S.C. §1692k; costs and reasonable attorney’s fees




                                                                                 Exhibit 2
                                           6
  Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 8 of 46




pursuant to 15 U.S.C. §1692k; and for such other and further relief as may be just

and proper.



                      Count I – Kansas Consumer Protection Act

       COMES NOW Plaintiff, and as for Count I against Defendants Sequium

Asset Solutions, LLC and Charter Communications, Inc., states and alleges as

follows:

       25.    Plaintiff hereby incorporates all other paragraphs herein.

       26.    This Court has jurisdiction under K.S.A. §50-601, et seq., the Kansas

Consumer Protection Act (KCPA).

       27.    Venue and personal jurisdiction are proper in this Court under K.S.A.

§50-638(b) because Defendants Sequium Asset Solutions, LLC and Charter

Communications, Inc. has engaged in collection activities in Wyandotte County,

Kansas.

       28.    Plaintiff is an individual within the meaning of the Kansas

Consumer Protection Act.

       29.    Plaintiff is a consumer as defined by K.S.A. §50-624(b) (2001).

       30.    Defendants    Sequium     Asset      Solutions,   LLC   and   Charter

Communications, Inc are suppliers as defined by K.S.A. §50-624(i) (2009) because

it engages in or enforces consumer transactions.

       31.    The transaction is a consumer transaction as defined by K.S.A. §50-

624(c) (2011) in that it was for personal, family, or household purposes.

                                                                             Exhibit 2
                                         7
  Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 9 of 46




        32.    K.S.A §50-626 (2011) provides:

       (a)      No supplier shall engage in any deceptive act or practice
in connection with a consumer transaction.

        33.       K.S.A §50-626 (2009) provides a non-exhaustive list of deceptive

practices, a few of which are:

        (b)      Deceptive acts and practices include, but are not limited to,
the following, each of which is hereby declared to be a violation of this act,
whether or not any consumer has in fact been misled:

        (1)      Representations made knowingly or with reason to know
        that: (B) the supplier has a . . . status . . . that the supplier does not
        have;

      (3)      The willful failure to state a material fact, or the willful
concealment, suppression or omission of a material fact . . . [.]

      (8)      Falsely stating, knowingly or with reason to know, that a
consumer transaction involves consumer . . . obligations.

        34.    K.S.A §50-627 provides that “(a) No supplier shall engage in any

unconscionable act or practice in connection with a consumer transaction. An

unconscionable act or practice violates this act whether it occurs before, during

or after the transaction.”

        35.    K.S.A §50-627 provides that in determining whether an act or

practice is unconscionable, the Court shall consider circumstances of which the

supplier knew or had reason to know, such as, but not limited to the following

that:

      (1) The supplier took advantage of the inability of the consumer
reasonably to protect the consumer’s interests because of the consumer’s
physical infirmity, ignorance, illiteracy, inability to understand the
language of an agreement or similar factor; and

                                                                                     Exhibit 2
                                            8
 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 10 of 46




       (3) the consumer was unable to receive a material benefit from the
subject of the transaction;

         36.   Defendants Sequium Asset Solutions, LLC and Charter

Communications, Inc.’s acts and omissions violated K.S.A. §50-627 cited above

and were unconscionable acts under the Kansas Consumer Protection Act.

         37.   Defendants    Sequium     Asset   Solutions,   LLC     and   Charter

Communications, Inc.’s acts and omissions were willful and were part of a pattern

of deceptive and unconscionable acts and practices.

         38.   Each act or omission described above constitutes a separate violation

of the Kansas Consumer Protection Act, K.S.A. §50-623, et seq.

         39.   Because of Defendants Sequium Asset Solutions, LLC and Charter

Communications, Inc.’s deceptive acts, Plaintiff is an aggrieved consumer, has

suffered loss and been harmed, has incurred actual damages, and has incurred

attorneys’ fees.

         40.   Under K.SA. §50-634(e)(1), Plaintiff is entitled to reasonable

attorneys’ fees against Defendants Sequium Asset Solutions, LLC and Charter

Communications, Inc. for having prosecuted this action.

         WHEREFORE, Plaintiff respectfully prays for judgment against Defendants

Sequium Asset Solutions, LLC and Charter Communications, Inc. and requests the

Court:




                                                                             Exhibit 2
                                          9
Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 11 of 46




     a.   Issue a declaratory judgment that Defendants Sequium Asset

          Solutions, LLC and Charter Communications, Inc. has violated the

          Kansas Consumer Protection Act under K.S.A. §50-634(a)(1);

     b.   Award actual damages and restitution to Plaintiff;

     c.   If actual damages are less than $10,000.00, award statutory damages

          in an amount determined by the Court up to $10,000.00 per violation

          under K.S.A. §50-634(b) and K.S.A. §50-636 for every violation of

          the Kansas Consumer Protection Act;

    d.    Issue an injunction against Defendants Sequium Asset Solutions, LLC

          and Charter Communications, Inc. precluding it from continuing the

          above-described conduct under K.S.A. §50-634(a)(2);

    e.    Award costs and reasonable attorneys’ fees, under K.S.A. §50-634;

    and

    f.    Such other and further relief as the Court deems just and equitable.




                                                                          Exhibit 2
                                    10
Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 12 of 46




                                       Respectfully submitted,
                                       By: /s/ A.J. Stecklein
                                       A.J. Stecklein #16330
                                       Michael Rapp #25702
                                       Stecklein & Rapp, Chd.
                                       748 Ann Ave
                                       Kansas City, KS 66101
                                       Telephone: (913) 371-0727
                                       Facsimile: (913) 371-0147
                                       Email:
                                       aj@kcconsumerlawyer.com

                                       mr@kcconsumerlawyer.com
                                       Attorneys for Plaintiff




                                                                   Exhibit 2
                                 11
              Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 13 of 46
                                                                  ELECTRONICALLY FILED
                                                                       2020 Dec 10 AM 11:29
Sunil Jain                                               CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                                   CASE NUMBER: 2020-LM-004099
vs.
Sequium Asset Solutions LLC, et al. et. al.
                                                            SUMMONS



To the above-named Defendant/Respondent:


                                        Charter Communications Inc
                                        Corporation Service Company
                                        2900 SW Wanamaker Drive, Suite 204
                                        Topeka, KS 66614


You are hereby notified that a lawsuit commenced against you will be on this court's docket at 09:00 AM, on 02/08/2021,
to be held at the following location:


                                        Wyandotte County District Court
                                        Wyandotte County District Court
                                        710 N. 7th St.
                                        Kansas City, KS 66101


If you do not appear before this court or file an answer at such time, judgment by default will be taken against you for the
relief demanded in the petition.


If you intend to appear at such time and dispute the petition, you must file an answer with the clerk of this court within 14
days thereafter.


If you are not represented by an attorney, the answer shall be signed by you. The answer shall state the following:


(1) what the dispute is;
(2) any affirmative defenses you have to the claim; and
(3) your (or your attorney's) current address, phone number, fax phone number, and e-mail address.


You must also promptly send a copy of your answer to the plaintiff's attorney or the plaintiff, if the plaintiff has no attorney.




Clerk of the District Court
Electronically signed on 12/10/2020 11:59:34 AM


Documents to be served with the Summons:
Petition
                                                                                                             Exhibit 2
              Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 14 of 46
                                                                  ELECTRONICALLY FILED
                                                                       2020 Dec 10 AM 11:29
Sunil Jain                                               CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                                   CASE NUMBER: 2020-LM-004099
vs.
Sequium Asset Solutions LLC, et al. et. al.
                                                            SUMMONS



To the above-named Defendant/Respondent:


                                        Sequium Asset Solutions LLC
                                        Registered Agent Solutions, Inc.
                                        2101 SW 21st Street
                                        Topeka, KS 66604


You are hereby notified that a lawsuit commenced against you will be on this court's docket at 09:00 AM, on 02/08/2021,
to be held at the following location:


                                        Wyandotte County District Court
                                        Wyandotte County District Court
                                        710 N. 7th St.
                                        Kansas City, KS 66101


If you do not appear before this court or file an answer at such time, judgment by default will be taken against you for the
relief demanded in the petition.


If you intend to appear at such time and dispute the petition, you must file an answer with the clerk of this court within 14
days thereafter.


If you are not represented by an attorney, the answer shall be signed by you. The answer shall state the following:


(1) what the dispute is;
(2) any affirmative defenses you have to the claim; and
(3) your (or your attorney's) current address, phone number, fax phone number, and e-mail address.


You must also promptly send a copy of your answer to the plaintiff's attorney or the plaintiff, if the plaintiff has no attorney.




Clerk of the District Court
Electronically signed on 12/10/2020 11:59:34 AM


Documents to be served with the Summons:
Petition
                                                                                                             Exhibit 2
       Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 15 of 46
                                                  ELECTRONICALLY FILED
                                                     2021 Jan 20 PM 3:07
                                      CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                CASE NUMBER: 2020-LM-004099

           IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS
                         LIMITED ACTIONS DIVISION

 SUNIL JAIN,
                                     Plaintiff,

 vs.                                              Case Number: 2020-CV-004099

 SEQUIUM ASSET SOLUTIONS, LLC, et
 al.,
                       Defendants.


                                  RETURN OF SERVICE

        I hereby certify that a Petition and Summons were served on the 4th day of January 2021
in the above-captioned matter by certified mail return receipt requested to Defendant Sequium
Asset Solutions, LLC. The name and address on the envelope containing the process mailed by
certified mail return receipt requested were Sequium Asset Solutions LLC, Registered Agent:
Registered Agent Solutions, Inc., 2101 SW 21st St., Topeka, Kansas 66604.
        The certified mail return receipt is attached hereto.

                                            Respectfully submitted,


                                            By: /s/ A.J. Stecklein
                                            A.J. Stecklein #16330
                                            Michael H. Rapp #25702
                                            Matthew S. Robertson #27254
                                            Stecklein & Rapp Chartered
                                            748 Ann Avenue, Suite 101
                                            Kansas City, Kansas 66101
                                            Telephone: 913-371-0727
                                            Facsimile: 913-371-0727
                                            Email: AJ@KCconsumerlawyer.com
                                                    MR@KCconsumerlawyer.com
                                                    MSR@KCconsumerlawyer.com
                                            Attorneys for Plaintiff




                                                                                    Exhibit 2
           Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 16 of 46



January 20, 2021

Dear Anne Lamoy:

The following is in response to your request for proof of delivery on your item with the tracking number:
9214 8901 3247 3400 1313 4885 82.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     January 4, 2021, 11:14 am
Location:                                               TOPEKA, KS 66604
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Recipient Name:                                         Registered Agent Solutions Inc
Destination Delivery Address

Street Address:                                         2101 SW 21ST ST
City, State ZIP Code:                                   TOPEKA, KS 66604-3174
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004




                                                                                                               Exhibit 2
     Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 17 of 46




   CaseMail ID: CM-22639-0151.01
   On Behalf of:

   Stecklein & Rapp
   748 Ann Avenue Suite
   101Kansas City, KS 66101



  On December 11, 2020
  A copy of the following documents were deposited for delivery by                   PROOF OF POSTAGE PAID:

  the United Stated Postal Service, via Certified Mail ERR / w
  signature,

  Postage prepaid, with sufficient postage thereon to the following
  recipients. United States Postal Service Certified Mail ®

  Sequium Asset Solutions LLC
  Registered Agent Solutions, Inc.                                                   PROOF OF POSTAGE PAID:
  2101 SW 21st St
  Topeka
  KS
  66604-3174




  The undersigned does hereby declare under penalty of perjury of the laws of            PROOF OF MAILING:

 the United States that I have served the above referenced document(s) on the        USPS® verified acceptance of
                                                                                     the attached documents with
 mailing list attached hereto in the manner shown and prepared the                   sufficient postage paid and
 Declaration of Certificate of Service and that it is true and correct to the best   were mailed on the date listed
                                                                                     below:
 of my knowledge, information, and belief.
                                                                                             12/11/2020


                                                                                      CONTENT VERIFICATION:
                                                      / S / Joe L.Ruiz
  Dated:    12/11/2020 12:00 AM                       VerTrius, Corp.                     CaseMail ID:
                                                      d/b/a CaseMail
                                                                                     CM-22639-0151.01
                                                      16192 Coastal HWY
                                                      Lewes, DE 19958


                                                                                     Exhibit 2

Copyright 2019 by VerTrius Corp All Rights Reserved
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 18 of 46
                                                           ELECTRONICALLY FILED
                                                                2020 Dec 02 PM 1:37
                                                 CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                           CASE NUMBER: 2020-LM-004099

                             In the District Court of Wyandotte County, Kansas
                                           Limited Actions Division


                 SUNIL JAIN,

                                              Plaintiff,

                                                              Case Number: ______________
                 vs.

                 SEQUIUM ASSET SOLUTIONS, LLC
                 AND CHARTER COMMUNICATIONS,
                 INC.

                                               Defendants.

                                                   PETITION

                       COMES NOW Plaintiff, by and through counsel, and for Plaintiff’s causes

                of action against Defendants Sequium Asset Solutions, LLC and Charter

                Communications, Inc. states as follows:

                       1.    Plaintiff is a resident of Kansas.

                       2.    Defendant Sequium Asset Solutions, LLC is a Georgia Limited

                Liability Company.

                       3.    At all times relevant hereto, Defendant Sequium Asset Solutions, LLC

                was and is engaged in the business of collecting consumer debts in Kansas.

                       4.    Defendant Charter Communications, Inc. is a Delaware Corporation.

                       5.    At all times relevant hereto, Defendant Charter Communications, Inc.

                was and is engaged in the business of providing cable and cell services in Kansas.




                                                                                             Exhibit 2

CM-22639-0151
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 19 of 46




                      6.     The Court has concurrent jurisdiction over the Fair Debt Collection

                Practices Act pursuant to 15 USC §1692k(d).

                      7.     In January 2020, Plaintiff subscribed to an internet service provided

                by Defendant Charter Communications, Inc. for a 10-day trial period and cancelled

                within the 10-day period.

                      8.     Plaintiff was informed by Defendant Charter Communications, Inc.

                that the fees were waived because Defendant Charter Communications, Inc. also

                had a 30-day guarantee.

                      9.     Subsequent to the cancelling within the ten day period, Defendant

                Charter Communications, Inc. sent the account to a debt collector, Defendant

                Sequium, alleging that the debt was owed and past due in the amount of $80.00.

                      10.    Upon      receiving     the       account   from    Defendant   Charter

                Communications, Inc., Defendant Sequium attempted to collect the debt that was

                not owed by falsely reporting a collection to Equifax, Experian, and Trans Union.

                      11.    The adverse account appeared on Plaintiff’s credit reports from

                Equifax, Experian, and Trans Union.

                      12.    In    January   2020,      Plaintiff    contacted   Defendant   Charter

                Communications, Inc. to complain about the bad credit reporting.

                      13.    In that conversation in January, 2020, Defendant Charter

                Communications, Inc. told Plaintiff that Defendant Charter Communications, Inc.’s

                records indicated a balance of $0.00.




                                                                                              Exhibit 2
                                                           2

CM-22639-0151
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 20 of 46




                       14.    Lenders of Plaintiff who accessed Plaintiff’s credit reports during this

                time period were falsely told that Plaintiff did not pay his debts.



                                              COUNT I
                                FAIR DEBT COLLECTION PRACTICES ACT

                       COMES NOW Plaintiff Sunil Jain, and as for Count I against Defendant

                Sequim Asset Solutions, LLC, states and alleges as follows:

                       15.    Plaintiff incorporates herein the preceding paragraphs as though fully

                set forth hereunder.

                       16.    This is an action for damages brought by an individual consumer for

                Defendant Sequium Asset Solutions, LLC’s violations of the Fair Debt Collection

                Practices Act, 15 U.S.C. §1692, et seq. (hereinafter FDCPA), which prohibits debt

                collectors from engaging in abusive, deceptive, and unfair practices.

                       17.    Plaintiff is a consumer as defined by 15 USC §1692a(3) of the

                FDCPA.

                       18.    The principal purpose of Defendant Sequium Asset Solutions, LLC is

                the collection of consumer debts using the mails and telephone, and Defendant

                Sequium Asset Solutions, LLC regularly attempts to collect debts alleged to be due

                another.

                       19.    Defendant Sequium Asset Solutions, LLC is a debt collector as

                defined by 15 USC §1692a(3) who uses any instrumentality of interstate commerce

                or the mails in any business, the principal purpose of which is the collection of any


                                                                                               Exhibit 2
                                                          3

CM-22639-0151
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 21 of 46




                debts, or who regularly collects or attempts to collect, directly or indirectly, debts

                owed or due or asserted to be owed or due another or by taking of assignment of a

                debt already declared to be in default by the originating creditor.

                       20.    The Defendant Sequium Asset Solutions, LLC was attempting to

                collect a consumer debt as defined by 15 USC §1692a(5) as an obligation or alleged

                obligation of a consumer to pay money arising out of a transaction in which the

                money, property, insurance or services which are the subject of the transaction are

                primarily for personal, family, or household purposes, whether or not such

                obligation has been reduced to judgment.

                       21.    The standard in determining whether the Defendant Sequium Asset

                Solutions, LLC violated the FDCPA is the least sophisticated consumer standard.

                Claims should be viewed from the perspective of a consumer whose circumstances

                make him relatively more susceptible to harassment, oppression or abuse.

                Schweizer v. Trans Union Corp., 136 F.3d 233, 237 (2nd Cir. 1998); Swanson v.

                Southern Oregon Credit Service, 869 F.2d 1222, 1225-27 (9th Cir. 1988); Jeter v.

                Credit Bureau, Inc., 760 F.2d 1168, 1172 -75 (11th Cir. 1985); Graziano v.

                Harrison, 950 F.2d 107, 111 (3d Cir. 1991).

                       22.    In 2019, Plaintiff subscribed to a trial internet service that Defendant

                Sequium Asset Solutions, LLC Charter Communications was offering.

                       23.    Plaintiff timely cancelled the service prior to the expiration of the trial

                period and his account with Charter Communications had a $0.00 balance.




                                                                                                  Exhibit 2
                                                           4

CM-22639-0151
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 22 of 46




                       24.    Despite having a zero balance, Defendant Charter Communications

                hired Defendant Sequium Asset Solutions, LLC to collect a balance from Plaintiff

                of $80.00.

                       25.    In its efforts to collect the $80.00 on December 30, 2019, Defendant

                Sequium Asset Solutions, LLC reported incorrect averse credit information to

                Equifax, Experian and Trans Union regarding an account supposedly owed to

                Charter Communications.

                       26.    This adverse credit information was false because the account had a

                $0.00 balance.

                       17.    This was the only adverse reporting on Plaintiff’s Equifax, Experian

                and Trans Union credit report.

                       18.    As a result of Defendant Sequium Asset Solutions, LLC Sequium

                Asset Solutions, LLC and Charter Communications, Inc. reporting this adverse

                credit information was published by Equifax, Experian and Trans Union to

                Plaintiff’s existing and potential creditors.

                       19.    15 U.S.C. § 1692e entitled false or misleading representations states

                that a debt collector may not use any false, deceptive, or misleading representation

                or means in connection with the collection of any debt. Without limiting the general

                application of the foregoing, the following conduct is a violation of this section: The

                false representation of the character, amount, or legal status of any debt (15 U.S.C.

                § 1692e(2)(A)); and the threat to take any action that cannot legally be taken or that

                is not intended to be taken (15 U.S.C. § 1692e(5)); and the use of any false

                                                                                                Exhibit 2
                                                           5

CM-22639-0151
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 23 of 46




                representation or deceptive means to collect or attempt to collect any debt or to

                obtain information concerning a consumer (15 U.S.C. § 1692e(10)).

                        20.   5 U.S.C. § 1692f entitled unfair practices states that a debt collector

                may not use unfair or unconscionable means to collect or attempt to collect any debt.

                        21.   Without limiting the general application of the foregoing, the

                following conduct is a violation of this section: the collection of any amount

                (including any interest, fee, charge, or expense incidental to the principal obligation)

                unless such amount is expressly authorized by the agreement creating the debt or

                permitted by law (15 U.S.C. § 1692f(1)).

                        22.   The above-described acts are misleading to the least sophisticated

                consumer

                        23.   Defendant Sequium Asset Solutions, LLC’s acts, as described above,

                were done intentionally with the purpose of coercing Plaintiff to pay the alleged

                debt.

                        24.   As a result of the above violations of the stated Act, the Defendant

                Sequium Asset Solutions, LLC is liable to the Plaintiff for actual damages; statutory

                damages up to $1,000.00 pursuant to 15 U.S.C. §1692k; costs and reasonable

                attorney’s fees pursuant to 15 U.S.C. §1692k.

                        WHEREFORE, Plaintiff respectfully prays that judgment be entered against

                the Defendant Sequium Asset Solutions, LLC for actual damages; statutory

                damages pursuant to 15 U.S.C. §1692k; costs and reasonable attorney’s fees




                                                                                                 Exhibit 2
                                                           6

CM-22639-0151
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 24 of 46




                pursuant to 15 U.S.C. §1692k; and for such other and further relief as may be just

                and proper.



                                      Count I – Kansas Consumer Protection Act

                       COMES NOW Plaintiff, and as for Count I against Defendants Sequium

                Asset Solutions, LLC and Charter Communications, Inc., states and alleges as

                follows:

                       25.    Plaintiff hereby incorporates all other paragraphs herein.

                       26.    This Court has jurisdiction under K.S.A. §50-601, et seq., the Kansas

                Consumer Protection Act (KCPA).

                       27.    Venue and personal jurisdiction are proper in this Court under K.S.A.

                §50-638(b) because Defendants Sequium Asset Solutions, LLC and Charter

                Communications, Inc. has engaged in collection activities in Wyandotte County,

                Kansas.

                       28.    Plaintiff is an individual within the meaning of the Kansas

                Consumer Protection Act.

                       29.    Plaintiff is a consumer as defined by K.S.A. §50-624(b) (2001).

                       30.    Defendants    Sequium     Asset      Solutions,   LLC   and   Charter

                Communications, Inc are suppliers as defined by K.S.A. §50-624(i) (2009) because

                it engages in or enforces consumer transactions.

                       31.    The transaction is a consumer transaction as defined by K.S.A. §50-

                624(c) (2011) in that it was for personal, family, or household purposes.

                                                                                             Exhibit 2
                                                         7

CM-22639-0151
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 25 of 46




                        32.    K.S.A §50-626 (2011) provides:

                       (a)      No supplier shall engage in any deceptive act or practice
                in connection with a consumer transaction.

                        33.       K.S.A §50-626 (2009) provides a non-exhaustive list of deceptive

                practices, a few of which are:

                        (b)      Deceptive acts and practices include, but are not limited to,
                the following, each of which is hereby declared to be a violation of this act,
                whether or not any consumer has in fact been misled:

                        (1)      Representations made knowingly or with reason to know
                        that: (B) the supplier has a . . . status . . . that the supplier does not
                        have;

                      (3)      The willful failure to state a material fact, or the willful
                concealment, suppression or omission of a material fact . . . [.]

                      (8)      Falsely stating, knowingly or with reason to know, that a
                consumer transaction involves consumer . . . obligations.

                        34.    K.S.A §50-627 provides that “(a) No supplier shall engage in any

                unconscionable act or practice in connection with a consumer transaction. An

                unconscionable act or practice violates this act whether it occurs before, during

                or after the transaction.”

                        35.    K.S.A §50-627 provides that in determining whether an act or

                practice is unconscionable, the Court shall consider circumstances of which the

                supplier knew or had reason to know, such as, but not limited to the following

                that:

                      (1) The supplier took advantage of the inability of the consumer
                reasonably to protect the consumer’s interests because of the consumer’s
                physical infirmity, ignorance, illiteracy, inability to understand the
                language of an agreement or similar factor; and

                                                                                                     Exhibit 2
                                                            8

CM-22639-0151
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 26 of 46




                       (3) the consumer was unable to receive a material benefit from the
                subject of the transaction;

                         36.   Defendants Sequium Asset Solutions, LLC and Charter

                Communications, Inc.’s acts and omissions violated K.S.A. §50-627 cited above

                and were unconscionable acts under the Kansas Consumer Protection Act.

                         37.   Defendants    Sequium     Asset   Solutions,   LLC     and   Charter

                Communications, Inc.’s acts and omissions were willful and were part of a pattern

                of deceptive and unconscionable acts and practices.

                         38.   Each act or omission described above constitutes a separate violation

                of the Kansas Consumer Protection Act, K.S.A. §50-623, et seq.

                         39.   Because of Defendants Sequium Asset Solutions, LLC and Charter

                Communications, Inc.’s deceptive acts, Plaintiff is an aggrieved consumer, has

                suffered loss and been harmed, has incurred actual damages, and has incurred

                attorneys’ fees.

                         40.   Under K.SA. §50-634(e)(1), Plaintiff is entitled to reasonable

                attorneys’ fees against Defendants Sequium Asset Solutions, LLC and Charter

                Communications, Inc. for having prosecuted this action.

                         WHEREFORE, Plaintiff respectfully prays for judgment against Defendants

                Sequium Asset Solutions, LLC and Charter Communications, Inc. and requests the

                Court:




                                                                                             Exhibit 2
                                                          9

CM-22639-0151
                Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 27 of 46




                     a.   Issue a declaratory judgment that Defendants Sequium Asset

                          Solutions, LLC and Charter Communications, Inc. has violated the

                          Kansas Consumer Protection Act under K.S.A. §50-634(a)(1);

                     b.   Award actual damages and restitution to Plaintiff;

                     c.   If actual damages are less than $10,000.00, award statutory damages

                          in an amount determined by the Court up to $10,000.00 per violation

                          under K.S.A. §50-634(b) and K.S.A. §50-636 for every violation of

                          the Kansas Consumer Protection Act;

                    d.    Issue an injunction against Defendants Sequium Asset Solutions, LLC

                          and Charter Communications, Inc. precluding it from continuing the

                          above-described conduct under K.S.A. §50-634(a)(2);

                    e.    Award costs and reasonable attorneys’ fees, under K.S.A. §50-634;

                    and

                    f.    Such other and further relief as the Court deems just and equitable.




                                                                                          Exhibit 2
                                                    10

CM-22639-0151
                Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 28 of 46




                                                       Respectfully submitted,
                                                       By: /s/ A.J. Stecklein
                                                       A.J. Stecklein #16330
                                                       Michael Rapp #25702
                                                       Stecklein & Rapp, Chd.
                                                       748 Ann Ave
                                                       Kansas City, KS 66101
                                                       Telephone: (913) 371-0727
                                                       Facsimile: (913) 371-0147
                                                       Email:
                                                       aj@kcconsumerlawyer.com

                                                       mr@kcconsumerlawyer.com
                                                       Attorneys for Plaintiff




                                                                                   Exhibit 2
                                                 11

CM-22639-0151
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 29 of 46
                                                                     ELECTRONICALLY FILED
                                                                          2020 Dec 10 AM 11:29
   Sunil Jain                                               CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                                      CASE NUMBER: 2020-LM-004099
   vs.
   Sequium Asset Solutions LLC, et al. et. al.                                 Division: 11

                                                               SUMMONS



   To the above-named Defendant/Respondent:


                                           Sequium Asset Solutions LLC
                                           Registered Agent Solutions, Inc.
                                           2101 SW 21st Street
                                           Topeka, KS 66604


   You are hereby notified that a lawsuit commenced against you will be on this court's docket at 09:00 AM, on 02/08/2021,
   to be held at the following location:


                                           Wyandotte County District Court
                                           Wyandotte County District Court
                                           710 N. 7th St.
                                           Kansas City, KS 66101


   If you do not appear before this court or file an answer at such time, judgment by default will be taken against you for the
   relief demanded in the petition.


   If you intend to appear at such time and dispute the petition, you must file an answer with the clerk of this court within 14
   days thereafter.


   If you are not represented by an attorney, the answer shall be signed by you. The answer shall state the following:


   (1) what the dispute is;
   (2) any affirmative defenses you have to the claim; and
   (3) your (or your attorney's) current address, phone number, fax phone number, and e-mail address.


   You must also promptly send a copy of your answer to the plaintiff's attorney or the plaintiff, if the plaintiff has no attorney.




   Clerk of the District Court
   Electronically signed on 12/10/2020 11:59:34 AM


   Documents to be served with the Summons:
   Petition
                                                                                                                Exhibit 2

CM-22639-0151
       Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 30 of 46
                                                  ELECTRONICALLY FILED
                                                     2021 Jan 20 PM 3:07
                                      CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                CASE NUMBER: 2020-LM-004099

           IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS
                         LIMITED ACTIONS DIVISION

 SUNIL JAIN,
                                     Plaintiff,

 vs.                                              Case Number: 2020-CV-004099

 SEQUIUM ASSET SOLUTIONS, LLC, et
 al.,
                       Defendants.


                                  RETURN OF SERVICE

        I hereby certify that a Petition and Summons were served on the 4th day of January 2021
in the above-captioned matter by certified mail return receipt requested to Defendant Charter
Communications Inc. The name and address on the envelope containing the process mailed by
certified mail return receipt requested were Charter Communications Inc., Registered Agent:
Corporation Service Company, 2900 SW Wanamaker Drive, Suite 204, Topeka, Kansas 66614.
        The certified mail return receipt is attached hereto.

                                            Respectfully submitted,


                                            By: /s/ A.J. Stecklein
                                            A.J. Stecklein #16330
                                            Michael H. Rapp #25702
                                            Matthew S. Robertson #27254
                                            Stecklein & Rapp Chartered
                                            748 Ann Avenue, Suite 101
                                            Kansas City, Kansas 66101
                                            Telephone: 913-371-0727
                                            Facsimile: 913-371-0727
                                            Email: AJ@KCconsumerlawyer.com
                                                    MR@KCconsumerlawyer.com
                                                    MSR@KCconsumerlawyer.com
                                            Attorneys for Plaintiff




                                                                                    Exhibit 2
           Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 31 of 46



January 20, 2021

Dear Anne Lamoy:

The following is in response to your request for proof of delivery on your item with the tracking number:
9214 8901 3247 3400 1313 4930 74.

Item Details

Status:                                                 Delivered, Front Desk/Reception/Mail Room
Status Date / Time:                                     January 4, 2021, 11:12 am
Location:                                               TOPEKA, KS 66614
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Recipient Name:                                         Corporation Service Company
Destination Delivery Address

Street Address:                                         2900 SW WANAMAKER DR STE 204
City, State ZIP Code:                                   TOPEKA, KS 66614-4188
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004




                                                                                                               Exhibit 2
     Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 32 of 46




   CaseMail ID: CM-22639-0152.01
   On Behalf of:

   Stecklein & Rapp
   748 Ann Avenue Suite
   101Kansas City, KS 66101



  On December 11, 2020
  A copy of the following documents were deposited for delivery by                   PROOF OF POSTAGE PAID:

  the United Stated Postal Service, via Certified Mail ERR / w
  signature,

  Postage prepaid, with sufficient postage thereon to the following
  recipients. United States Postal Service Certified Mail ®

  Charter Communications Inc.
  Corporation Service Company                                                        PROOF OF POSTAGE PAID:
  2900 SW Wanamaker Dr Ste 204
  Topeka
  KS
  66614-4188




  The undersigned does hereby declare under penalty of perjury of the laws of            PROOF OF MAILING:

 the United States that I have served the above referenced document(s) on the        USPS® verified acceptance of
                                                                                     the attached documents with
 mailing list attached hereto in the manner shown and prepared the                   sufficient postage paid and
 Declaration of Certificate of Service and that it is true and correct to the best   were mailed on the date listed
                                                                                     below:
 of my knowledge, information, and belief.
                                                                                             12/11/2020


                                                                                      CONTENT VERIFICATION:
                                                      / S / Joe L.Ruiz
  Dated:    12/11/2020 12:00 AM                       VerTrius, Corp.                     CaseMail ID:
                                                      d/b/a CaseMail
                                                                                     CM-22639-0152.01
                                                      16192 Coastal HWY
                                                      Lewes, DE 19958


                                                                                     Exhibit 2

Copyright 2019 by VerTrius Corp All Rights Reserved
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 33 of 46
                                                           ELECTRONICALLY FILED
                                                                2020 Dec 02 PM 1:37
                                                 CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                           CASE NUMBER: 2020-LM-004099

                             In the District Court of Wyandotte County, Kansas
                                           Limited Actions Division


                 SUNIL JAIN,

                                              Plaintiff,

                                                              Case Number: ______________
                 vs.

                 SEQUIUM ASSET SOLUTIONS, LLC
                 AND CHARTER COMMUNICATIONS,
                 INC.

                                               Defendants.

                                                   PETITION

                       COMES NOW Plaintiff, by and through counsel, and for Plaintiff’s causes

                of action against Defendants Sequium Asset Solutions, LLC and Charter

                Communications, Inc. states as follows:

                       1.    Plaintiff is a resident of Kansas.

                       2.    Defendant Sequium Asset Solutions, LLC is a Georgia Limited

                Liability Company.

                       3.    At all times relevant hereto, Defendant Sequium Asset Solutions, LLC

                was and is engaged in the business of collecting consumer debts in Kansas.

                       4.    Defendant Charter Communications, Inc. is a Delaware Corporation.

                       5.    At all times relevant hereto, Defendant Charter Communications, Inc.

                was and is engaged in the business of providing cable and cell services in Kansas.




                                                                                             Exhibit 2

CM-22639-0152
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 34 of 46




                      6.     The Court has concurrent jurisdiction over the Fair Debt Collection

                Practices Act pursuant to 15 USC §1692k(d).

                      7.     In January 2020, Plaintiff subscribed to an internet service provided

                by Defendant Charter Communications, Inc. for a 10-day trial period and cancelled

                within the 10-day period.

                      8.     Plaintiff was informed by Defendant Charter Communications, Inc.

                that the fees were waived because Defendant Charter Communications, Inc. also

                had a 30-day guarantee.

                      9.     Subsequent to the cancelling within the ten day period, Defendant

                Charter Communications, Inc. sent the account to a debt collector, Defendant

                Sequium, alleging that the debt was owed and past due in the amount of $80.00.

                      10.    Upon      receiving     the       account   from    Defendant   Charter

                Communications, Inc., Defendant Sequium attempted to collect the debt that was

                not owed by falsely reporting a collection to Equifax, Experian, and Trans Union.

                      11.    The adverse account appeared on Plaintiff’s credit reports from

                Equifax, Experian, and Trans Union.

                      12.    In    January   2020,      Plaintiff    contacted   Defendant   Charter

                Communications, Inc. to complain about the bad credit reporting.

                      13.    In that conversation in January, 2020, Defendant Charter

                Communications, Inc. told Plaintiff that Defendant Charter Communications, Inc.’s

                records indicated a balance of $0.00.




                                                                                              Exhibit 2
                                                           2

CM-22639-0152
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 35 of 46




                       14.    Lenders of Plaintiff who accessed Plaintiff’s credit reports during this

                time period were falsely told that Plaintiff did not pay his debts.



                                              COUNT I
                                FAIR DEBT COLLECTION PRACTICES ACT

                       COMES NOW Plaintiff Sunil Jain, and as for Count I against Defendant

                Sequim Asset Solutions, LLC, states and alleges as follows:

                       15.    Plaintiff incorporates herein the preceding paragraphs as though fully

                set forth hereunder.

                       16.    This is an action for damages brought by an individual consumer for

                Defendant Sequium Asset Solutions, LLC’s violations of the Fair Debt Collection

                Practices Act, 15 U.S.C. §1692, et seq. (hereinafter FDCPA), which prohibits debt

                collectors from engaging in abusive, deceptive, and unfair practices.

                       17.    Plaintiff is a consumer as defined by 15 USC §1692a(3) of the

                FDCPA.

                       18.    The principal purpose of Defendant Sequium Asset Solutions, LLC is

                the collection of consumer debts using the mails and telephone, and Defendant

                Sequium Asset Solutions, LLC regularly attempts to collect debts alleged to be due

                another.

                       19.    Defendant Sequium Asset Solutions, LLC is a debt collector as

                defined by 15 USC §1692a(3) who uses any instrumentality of interstate commerce

                or the mails in any business, the principal purpose of which is the collection of any


                                                                                               Exhibit 2
                                                          3

CM-22639-0152
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 36 of 46




                debts, or who regularly collects or attempts to collect, directly or indirectly, debts

                owed or due or asserted to be owed or due another or by taking of assignment of a

                debt already declared to be in default by the originating creditor.

                       20.    The Defendant Sequium Asset Solutions, LLC was attempting to

                collect a consumer debt as defined by 15 USC §1692a(5) as an obligation or alleged

                obligation of a consumer to pay money arising out of a transaction in which the

                money, property, insurance or services which are the subject of the transaction are

                primarily for personal, family, or household purposes, whether or not such

                obligation has been reduced to judgment.

                       21.    The standard in determining whether the Defendant Sequium Asset

                Solutions, LLC violated the FDCPA is the least sophisticated consumer standard.

                Claims should be viewed from the perspective of a consumer whose circumstances

                make him relatively more susceptible to harassment, oppression or abuse.

                Schweizer v. Trans Union Corp., 136 F.3d 233, 237 (2nd Cir. 1998); Swanson v.

                Southern Oregon Credit Service, 869 F.2d 1222, 1225-27 (9th Cir. 1988); Jeter v.

                Credit Bureau, Inc., 760 F.2d 1168, 1172 -75 (11th Cir. 1985); Graziano v.

                Harrison, 950 F.2d 107, 111 (3d Cir. 1991).

                       22.    In 2019, Plaintiff subscribed to a trial internet service that Defendant

                Sequium Asset Solutions, LLC Charter Communications was offering.

                       23.    Plaintiff timely cancelled the service prior to the expiration of the trial

                period and his account with Charter Communications had a $0.00 balance.




                                                                                                  Exhibit 2
                                                           4

CM-22639-0152
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 37 of 46




                       24.    Despite having a zero balance, Defendant Charter Communications

                hired Defendant Sequium Asset Solutions, LLC to collect a balance from Plaintiff

                of $80.00.

                       25.    In its efforts to collect the $80.00 on December 30, 2019, Defendant

                Sequium Asset Solutions, LLC reported incorrect averse credit information to

                Equifax, Experian and Trans Union regarding an account supposedly owed to

                Charter Communications.

                       26.    This adverse credit information was false because the account had a

                $0.00 balance.

                       17.    This was the only adverse reporting on Plaintiff’s Equifax, Experian

                and Trans Union credit report.

                       18.    As a result of Defendant Sequium Asset Solutions, LLC Sequium

                Asset Solutions, LLC and Charter Communications, Inc. reporting this adverse

                credit information was published by Equifax, Experian and Trans Union to

                Plaintiff’s existing and potential creditors.

                       19.    15 U.S.C. § 1692e entitled false or misleading representations states

                that a debt collector may not use any false, deceptive, or misleading representation

                or means in connection with the collection of any debt. Without limiting the general

                application of the foregoing, the following conduct is a violation of this section: The

                false representation of the character, amount, or legal status of any debt (15 U.S.C.

                § 1692e(2)(A)); and the threat to take any action that cannot legally be taken or that

                is not intended to be taken (15 U.S.C. § 1692e(5)); and the use of any false

                                                                                                Exhibit 2
                                                           5

CM-22639-0152
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 38 of 46




                representation or deceptive means to collect or attempt to collect any debt or to

                obtain information concerning a consumer (15 U.S.C. § 1692e(10)).

                        20.   5 U.S.C. § 1692f entitled unfair practices states that a debt collector

                may not use unfair or unconscionable means to collect or attempt to collect any debt.

                        21.   Without limiting the general application of the foregoing, the

                following conduct is a violation of this section: the collection of any amount

                (including any interest, fee, charge, or expense incidental to the principal obligation)

                unless such amount is expressly authorized by the agreement creating the debt or

                permitted by law (15 U.S.C. § 1692f(1)).

                        22.   The above-described acts are misleading to the least sophisticated

                consumer

                        23.   Defendant Sequium Asset Solutions, LLC’s acts, as described above,

                were done intentionally with the purpose of coercing Plaintiff to pay the alleged

                debt.

                        24.   As a result of the above violations of the stated Act, the Defendant

                Sequium Asset Solutions, LLC is liable to the Plaintiff for actual damages; statutory

                damages up to $1,000.00 pursuant to 15 U.S.C. §1692k; costs and reasonable

                attorney’s fees pursuant to 15 U.S.C. §1692k.

                        WHEREFORE, Plaintiff respectfully prays that judgment be entered against

                the Defendant Sequium Asset Solutions, LLC for actual damages; statutory

                damages pursuant to 15 U.S.C. §1692k; costs and reasonable attorney’s fees




                                                                                                 Exhibit 2
                                                           6

CM-22639-0152
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 39 of 46




                pursuant to 15 U.S.C. §1692k; and for such other and further relief as may be just

                and proper.



                                      Count I – Kansas Consumer Protection Act

                       COMES NOW Plaintiff, and as for Count I against Defendants Sequium

                Asset Solutions, LLC and Charter Communications, Inc., states and alleges as

                follows:

                       25.    Plaintiff hereby incorporates all other paragraphs herein.

                       26.    This Court has jurisdiction under K.S.A. §50-601, et seq., the Kansas

                Consumer Protection Act (KCPA).

                       27.    Venue and personal jurisdiction are proper in this Court under K.S.A.

                §50-638(b) because Defendants Sequium Asset Solutions, LLC and Charter

                Communications, Inc. has engaged in collection activities in Wyandotte County,

                Kansas.

                       28.    Plaintiff is an individual within the meaning of the Kansas

                Consumer Protection Act.

                       29.    Plaintiff is a consumer as defined by K.S.A. §50-624(b) (2001).

                       30.    Defendants    Sequium     Asset      Solutions,   LLC   and   Charter

                Communications, Inc are suppliers as defined by K.S.A. §50-624(i) (2009) because

                it engages in or enforces consumer transactions.

                       31.    The transaction is a consumer transaction as defined by K.S.A. §50-

                624(c) (2011) in that it was for personal, family, or household purposes.

                                                                                             Exhibit 2
                                                         7

CM-22639-0152
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 40 of 46




                        32.    K.S.A §50-626 (2011) provides:

                       (a)      No supplier shall engage in any deceptive act or practice
                in connection with a consumer transaction.

                        33.       K.S.A §50-626 (2009) provides a non-exhaustive list of deceptive

                practices, a few of which are:

                        (b)      Deceptive acts and practices include, but are not limited to,
                the following, each of which is hereby declared to be a violation of this act,
                whether or not any consumer has in fact been misled:

                        (1)      Representations made knowingly or with reason to know
                        that: (B) the supplier has a . . . status . . . that the supplier does not
                        have;

                      (3)      The willful failure to state a material fact, or the willful
                concealment, suppression or omission of a material fact . . . [.]

                      (8)      Falsely stating, knowingly or with reason to know, that a
                consumer transaction involves consumer . . . obligations.

                        34.    K.S.A §50-627 provides that “(a) No supplier shall engage in any

                unconscionable act or practice in connection with a consumer transaction. An

                unconscionable act or practice violates this act whether it occurs before, during

                or after the transaction.”

                        35.    K.S.A §50-627 provides that in determining whether an act or

                practice is unconscionable, the Court shall consider circumstances of which the

                supplier knew or had reason to know, such as, but not limited to the following

                that:

                      (1) The supplier took advantage of the inability of the consumer
                reasonably to protect the consumer’s interests because of the consumer’s
                physical infirmity, ignorance, illiteracy, inability to understand the
                language of an agreement or similar factor; and

                                                                                                     Exhibit 2
                                                            8

CM-22639-0152
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 41 of 46




                       (3) the consumer was unable to receive a material benefit from the
                subject of the transaction;

                         36.   Defendants Sequium Asset Solutions, LLC and Charter

                Communications, Inc.’s acts and omissions violated K.S.A. §50-627 cited above

                and were unconscionable acts under the Kansas Consumer Protection Act.

                         37.   Defendants    Sequium     Asset   Solutions,   LLC     and   Charter

                Communications, Inc.’s acts and omissions were willful and were part of a pattern

                of deceptive and unconscionable acts and practices.

                         38.   Each act or omission described above constitutes a separate violation

                of the Kansas Consumer Protection Act, K.S.A. §50-623, et seq.

                         39.   Because of Defendants Sequium Asset Solutions, LLC and Charter

                Communications, Inc.’s deceptive acts, Plaintiff is an aggrieved consumer, has

                suffered loss and been harmed, has incurred actual damages, and has incurred

                attorneys’ fees.

                         40.   Under K.SA. §50-634(e)(1), Plaintiff is entitled to reasonable

                attorneys’ fees against Defendants Sequium Asset Solutions, LLC and Charter

                Communications, Inc. for having prosecuted this action.

                         WHEREFORE, Plaintiff respectfully prays for judgment against Defendants

                Sequium Asset Solutions, LLC and Charter Communications, Inc. and requests the

                Court:




                                                                                             Exhibit 2
                                                          9

CM-22639-0152
                Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 42 of 46




                     a.   Issue a declaratory judgment that Defendants Sequium Asset

                          Solutions, LLC and Charter Communications, Inc. has violated the

                          Kansas Consumer Protection Act under K.S.A. §50-634(a)(1);

                     b.   Award actual damages and restitution to Plaintiff;

                     c.   If actual damages are less than $10,000.00, award statutory damages

                          in an amount determined by the Court up to $10,000.00 per violation

                          under K.S.A. §50-634(b) and K.S.A. §50-636 for every violation of

                          the Kansas Consumer Protection Act;

                    d.    Issue an injunction against Defendants Sequium Asset Solutions, LLC

                          and Charter Communications, Inc. precluding it from continuing the

                          above-described conduct under K.S.A. §50-634(a)(2);

                    e.    Award costs and reasonable attorneys’ fees, under K.S.A. §50-634;

                    and

                    f.    Such other and further relief as the Court deems just and equitable.




                                                                                          Exhibit 2
                                                    10

CM-22639-0152
                Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 43 of 46




                                                       Respectfully submitted,
                                                       By: /s/ A.J. Stecklein
                                                       A.J. Stecklein #16330
                                                       Michael Rapp #25702
                                                       Stecklein & Rapp, Chd.
                                                       748 Ann Ave
                                                       Kansas City, KS 66101
                                                       Telephone: (913) 371-0727
                                                       Facsimile: (913) 371-0147
                                                       Email:
                                                       aj@kcconsumerlawyer.com

                                                       mr@kcconsumerlawyer.com
                                                       Attorneys for Plaintiff




                                                                                   Exhibit 2
                                                 11

CM-22639-0152
                 Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 44 of 46
                                                                     ELECTRONICALLY FILED
                                                                          2020 Dec 10 AM 11:29
   Sunil Jain                                               CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                                      CASE NUMBER: 2020-LM-004099
   vs.
                                                                              Division: 11
   Sequium Asset Solutions LLC, et al. et. al.
                                                               SUMMONS



   To the above-named Defendant/Respondent:


                                           Charter Communications Inc
                                           Corporation Service Company
                                           2900 SW Wanamaker Drive, Suite 204
                                           Topeka, KS 66614


   You are hereby notified that a lawsuit commenced against you will be on this court's docket at 09:00 AM, on 02/08/2021,
   to be held at the following location:


                                           Wyandotte County District Court
                                           Wyandotte County District Court
                                           710 N. 7th St.
                                           Kansas City, KS 66101


   If you do not appear before this court or file an answer at such time, judgment by default will be taken against you for the
   relief demanded in the petition.


   If you intend to appear at such time and dispute the petition, you must file an answer with the clerk of this court within 14
   days thereafter.


   If you are not represented by an attorney, the answer shall be signed by you. The answer shall state the following:


   (1) what the dispute is;
   (2) any affirmative defenses you have to the claim; and
   (3) your (or your attorney's) current address, phone number, fax phone number, and e-mail address.


   You must also promptly send a copy of your answer to the plaintiff's attorney or the plaintiff, if the plaintiff has no attorney.




   Clerk of the District Court
   Electronically signed on 12/10/2020 11:59:34 AM


   Documents to be served with the Summons:
   Petition
                                                                                                                Exhibit 2

CM-22639-0152
      Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 45 of 46
                                                  ELECTRONICALLY FILED
                                                    2021 Jan 21 AM 9:29
                                     CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                               CASE NUMBER: 2020-LM-004099

           IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS
                         LIMITED ACTIONS DIVISION


SUNIL JAIN,                                   )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )    Case No.: 2020-LM-004099
                                              )
SEQUIUM ASSET SOLUTIONS, LLC and              )
CHARTER COMMUNICATIONS, INC.,                 )
                                              )
       Defendants.                            )


                                ENTRY OF APPEARANCE

       COMES NOW Steven A. Shredl of Thompson Coburn LLP, and enters his appearance as

counsel of record on behalf of Defendant Charter Communications, Inc.




                                           Respectfully submitted,

                                           THOMPSON COBURN LLP

                                           By /s/ Steven A. Shredl
                                              Steven A. Shredl, KS - 28134
                                              One US Bank Plaza
                                              St. Louis, Missouri 63101
                                              314-552-6000
                                              FAX 314-552-7000
                                              sshredl@thompsoncoburn.com

                                           Attorneys for Defendant
                                           Charter Communications, Inc.




                                                                              Exhibit 2
     Case 2:21-cv-02039-JWB-TJJ Document 1-2 Filed 01/25/21 Page 46 of 46




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Entry of Appearance has been
filed electronically via the Court’s electronic filing system and mailed, first class mail postage
prepaid, this 21st of January, 2021 to:

A.J. Stecklein, #16330
Michael Rapp #25702
Stecklein & Rapp, Chd.
748 Ann Avenue
Kansas City, KS 66101
(913) 371-0727
FAX (913) 371-0147
aj@kcconsumerlawyer.com
mr@kcconsumerlawyer.com

Attorneys for Plaintiff


                                                                    /s/ Steven A. Shredl




                                               -2-                                         Exhibit 2
